internal_revenue_service number release date index number -------------------------- --------------------- ----------------------------- ------------------------------ -------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- id no ----------------- ----------------------------------------------------- telephone number --------------------- refer reply to cc ita plr-128511-16 date date re -------------------------------------------------------------------------------------------------------------- ------------------------------- legend parent sec_1 year year year year year year year dear ------------------ ---------------------------------------------------- ----------------------------------------------------------- ------- ------- ------- ------- ------- ------- ------- this letter responds to a letter dated date and subsequent correspondence submitted by parent on behalf of itself and sec_1 hereinafter parent and sec_1 are collectively referred to as taxpayer requesting an extension of time pursuant to sec_301_9100-3 of the procedure and administration regulations to make the election not to deduct the additional first year depreciation under sec_168 of the internal_revenue_code for all classes of qualified_property placed_in_service during the taxable years year year year year year year and year plr-128511-16 unless otherwise indicated all references in this letter to sec_168 are treated as a reference to sec_168 of the internal_revenue_code as in effect on the day before the date of the enactment of the protecting americans from tax hikes act of path act enacted as part of the consolidated appropriations act division q publaw_114_113 129_stat_2242 date facts taxpayer represents that the facts are as follows parent is the common parent of an affiliated_group_of_corporations that includes sec_1 the affiliated_group_of_corporations files a consolidated federal_income_tax return on a calendar-year basis taxpayer’s principal business activity is the manufacturing and marketing of beauty and related products as of the date of filing this letter_ruling request taxpayer’s taxable years year year year year and year are taxable years for which the period of limitation on assessment under sec_6501 has expired taxpayer placed_in_service qualified_property as defined in sec_168 before the application of sec_168 that is 3-year 5-year 7-year 10-year or 15-year_property qualified_leasehold_improvement_property and computer_software during the taxable years year year year year year year and year for each of these taxable years taxpayer decided to make the election under sec_168 not to claim the additional first year depreciation under sec_168 or sec_168 as applicable with respect to each class of qualified_property on parent’s timely filed consolidated federal_income_tax returns for the taxable years year year year year year year and year taxpayer did not deduct the additional first year depreciation for qualified_property placed_in_service during those years however taxpayer inadvertently failed to attach to the return for the taxable years year year year year year year and year the election statement not to claim the additional first year depreciation deduction for such qualified_property as required by sec_1_168_k_-1 of the income_tax regulations for the placed-in-service year and each subsequent taxable_year taxpayer determined the depreciation_deductions under sec_168 for the qualified_property at issue as if taxpayer had made timely the aforementioned election not to deduct the additional first year depreciation taxpayer has disposed of some of the property subject_to this ruling_request in determining the gain_or_loss for such disposed property taxpayer reduced the basis of such property for the greater of the allowed_or_allowable depreciation as if that election had been made timely by taxpayer further the tax provision in taxpayer’s financial statements for the taxable years at issue was calculated on the basis that taxpayer had made timely the aforementioned plr-128511-16 election not to deduct the additional first year depreciation for the qualified_property at issue ruling requested taxpayer requests an extension of time pursuant to sec_301_9100-1 and sec_301_9100-3 of the procedure and administration regulations to make the election not to deduct the additional first year depreciation under sec_168 for all classes of qualified_property placed_in_service by taxpayer during the taxable years year year year year year year and year law and analysis sec_168 allows in the taxable_year that qualified_property is placed_in_service a 50-percent additional first year depreciation deduction for qualified_property i acquired by a taxpayer after date and before date or after date or date for qualified_property described in sec_168 or sec_168 and before date and ii placed_in_service by the taxpayer before date or after date or date for qualified_property described in sec_168 or sec_168 and before date or date for qualified_property described in sec_168 or sec_168 sec_168 provides a 100-percent additional first year depreciation deduction in the placed-in-service year for qualified_property acquired by a taxpayer after date and generally before date and placed_in_service by the taxpayer after date and generally before date see sec_3 of revproc_2011_26 2011_16_irb_664 sec_168 provides that a taxpayer may elect not to deduct the additional first year depreciation for any class of property placed_in_service during the taxable_year the term class of property is defined in sec_1_168_k_-1 as meaning in general each class of property described in sec_168 for example 5-year_property see section dollar_figure of revproc_2008_54 2008_2_cb_722 and section dollar_figure of revproc_2011_26 i r b pincite rules similar to the rules in sec_1_168_k_-1 for qualified_property or for 30-percent additional first year depreciation deduction apply for purposes of sec_168 as currently in effect sec_1_168_k_-1 provides that the election not to deduct additional first year depreciation must be made by the due_date including extensions of the federal tax_return for the taxable_year in which the property is placed_in_service by the taxpayer sec_1_168_k_-1 provides that the election not to deduct additional first year depreciation must be made in the manner prescribed on form_4562 depreciation plr-128511-16 and amortization and its instructions the instructions to form_4562 for the taxable years year year year year year year and year provided that the election not to deduct the additional first year depreciation is made by attaching a statement to the taxpayer’s timely filed tax_return indicating that the taxpayer is electing not to deduct the additional first year depreciation and the class of property for which the taxpayer is making the election under sec_301_9100-1 the commissioner of internal revenue has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election sec_301_9100-1 through provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 sec_301_9100-3 provides that requests for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government conclusions based solely on the facts and representations submitted we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied accordingly taxpayer is granted calendar days from the date of this letter to make the election not to deduct the additional first year depreciation under sec_168 for all classes of property placed_in_service by taxpayer during the taxable years year year year year year year and year that qualify for the additional first year depreciation deduction this election must be made by parent by i filing an amended consolidated federal_income_tax return for each such taxable_year that is an open taxable_year as of the date provided in the preceding sentence with a written_statement indicating that taxpayer is electing not to deduct the additional first year depreciation and identifying the class es of property for which the election is made and ii filing a written_statement with such information with the irs office where parent filed its original consolidated federal_income_tax return s for any taxable_year s at issue that is a closed taxable_year s as of the date provided in the preceding sentence a copy of this letter_ruling must be attached to any federal_income_tax return to which it is relevant or to the written_statement as applicable a copy is enclosed for that purpose alternatively a taxpayer filing its federal_income_tax return electronically may satisfy this requirement by attaching a statement to the return that provides the date and control number of the letter_ruling plr-128511-16 except as specifically set forth above no opinion is expressed or implied concerning the federal tax consequences of the facts described above under any other provisions of the code including other subsections of sec_168 specifically no opinion is expressed or implied on whether any item of depreciable_property placed_in_service by taxpayer during the taxable years at issue is eligible for the additional first year depreciation deduction the rulings contained in this letter are based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination this letter_ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney we are sending a copy of this letter_ruling to parent’s authorized representatives we also are sending a copy of this letter_ruling to the appropriate operating division director sincerely kathleen reed kathleen reed branch chief branch office of associate chief_counsel income_tax and accounting enclosures copy of this letter copy for sec_6110 purposes
